                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                             Magistrate Judge Kathleen M. Tafoya

Civil Action No. 14–cv–01024–REB–KMT

MICHAEL RAY INGRAM,

       Plaintiff,

v.


DEAN WILLIAMS,
R. WERHOLZ,
R. RAEMISCH,
JOHN AND JANE DOES AT COLORADO DEPARTMENT OF CORRECTIONS (DOC)
HEADQUARTERS,
J. FALK, Sterling Correctional Facility (SCF) Warden,
J. CHAPDELAINE, SCF Associate Warden,
JOHN AND JANE DOES AT SCF,
K. MCKAY, SCF Physician’s Assistant,

       Defendants.


                                              ORDER


       Before the court is Plaintiff’s “Motion for Appointment of Counsel.” ([“Motion”], Doc.

No. 200.) No response has been filed to the Motion. After carefully considering the Motion and

related briefing, the court has determined that the interests of justice do not warrant the

appointment of civil counsel.

       The determination as to whether to appoint counsel in a civil case is left to the sound

discretion of the district court. Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995). The

court must “give careful consideration to all the circumstances with particular emphasis upon
certain factors that are highly relevant to a request for counsel.” Id. (quoting McCarthy v.

Weinberg, 753 F.2d 836, 838 (10th Cir. 1985)). Those factors include: “the merits of the

litigant’s claims, the nature of the factual issues raised in the claims, the litigant’s ability to

present his claims, and the complexity of the legal issues raised by the claims.” Id. (quoting

Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991)). “The burden is on the applicant to

convince the court that there is sufficient merit to his claim to warrant the appointment of

counsel.” Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004) (quoting

McCarthy, 753 F.2d at 838). “Only in those extreme cases where the lack of counsel results in

fundamental unfairness will the district court’s decision be overturned.” Id. (quoting McCarthy,

753 F.2d at 839).

        Pursuant to the Local Rules of Practice of the United States District Court for the District

of Colorado-Attorney, the following unrepresented parties are eligible for the appointment of pro

bono counsel: (1) a party who has been granted leave to proceed in forma pauperis under 28

U.S.C. § 1915; (2) an unrepresented prisoner; and (3) a non-prisoner, unrepresented party who

demonstrates limited financial means. D.C.COLO.LAttyR 15(e). In addition to eligibility, the

court applies the following factors and considerations to evaluate a motion for the appointment

of counsel in a civil case: (1) the nature and complexity of the action; (2) the potential merit of

the pro se party’s claims; (3) the demonstrated inability of the unrepresented party to retain an

attorney by other means; and (4) the degree to which the interests of justice will be served by the

appointment of counsel, including the benefit the court may derive from the assistance of the

appointed counsel. D.C.COLO.LAttyR 15(f)(1)(B).




                                                    2
       Pro se Plaintiff Michael Ray Ingram,1 an inmate in the custody of the Colorado

Department of Corrections [“CDOC”], brings this civil rights action against Defendants, all of

whom are CDOC employees. (Doc. No. 21 at 3-5.) Plaintiff is said to suffer from numerous

“medical conditions/disabilities,” which have allegedly been exacerbated by issues pertaining to

his prison work assignments, his medical care, and his housing. (Id. at 6-17.) In his First

Amended Complaint, Plaintiff asserts violations of: (1) the Eighth Amendment; (2) the

Fourteenth Amendment; (3) the Americans with Disabilities Act [“ADA”]; (4) the Rehabilitation

Act [“RA”]; and (5) state law. (Id.) Plaintiff seeks declaratory and injunctive relief, as well as

compensatory and punitive damages. (Id. at 19-20.)

       After an initial screening under 28 U.S.C. § 1915A, Plaintiff’s claims for violations of the

Fourteenth Amendment, the ADA, and the RA were dismissed, as legally frivolous. (Doc. No.

23 at 5-9.) Plaintiff’s remaining Eighth Amendment and state law claims were thereafter

dismissed, pursuant to Rules 12(b)(1) and 12(b)(6), on September 23, 2015, and final judgment

was then entered in favor of Defendants. (Doc. Nos. 63, 69, 70.)

       On appeal, the Tenth Circuit reversed and remanded the dismissal of Plaintiff’s ADA and

RA claims, which were premised on a lack of access to prescribed medications, as well as

Plaintiff’s Eighth Amendment claim against Defendant McKay, specifically, based on his

alleged deliberate indifference in approving Plaintiff for prison kitchen work. (Doc. No. 95 at


1
  Mindful of Plaintiff’s pro se status, the court “review[s] his pleadings and other papers liberally
and hold[s] them to a less stringent standard than those drafted by attorneys.” Trackwell v.
United States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted); see Haines v. Kerner,
404 U.S. 519, 520–21 (1972) (holding the allegations of a pro se complaint “to less stringent
standards than formal pleadings drafted by lawyers”).

                                                  3
9.) As a result, the following claims remain viable in this case: (1) a § 1983 claim against

Defendant McKay for violations of the Eighth Amendment; (2) ADA claims against all

Defendants; and (3) RA claims against all Defendants. The claims are neither novel, nor

complex, and as evidenced by his successful appeal, Plaintiff has relayed the substance of his

claims effectively thus far.

       In support of his request for the appointment of counsel, Plaintiff states that certain of his

requested relief “will never be acquired without the assistance of counsel.” (Mot. 2.) Plaintiff

claims that, since he last requested appointed counsel,2 his “physical/cognitive impairments”

have become “so much greater.” (Id.) According to Plaintiff, “everything is even more

difficult,” including “thinking things through,” “document preparation,” and “sorting through

papers.” (Id. at 2-4.) He complains that he suffers from “confusion/forgetfulness,” “decreased

concentration/clear-thinking,” debilitating “nerve pain,” and “hand wounds.” (Id. at 2-5.)

Plaintiff contends that “it is just not possible to make anything but an inadequate, beleaguered

attempt at prosecuting this case[.]” (Id. at 2-3.) However, he does not address the nature and

complexity of the action, the potential merit of his claims, or any efforts he has undertaken to

retain an attorney by other means. See D.C.COLO.LAttyR 15(f)(1)(B). In addition, the court

does not see any benefit that it may derive from the assistance of appointed counsel. On balance,

therefore, the court does not find the appointment of counsel to be warranted.

       Accordingly, it is



2
 Plaintiff previously filed a motion to appoint counsel on March 28, 2019. (Doc. No. 127.)
That motion was denied on May 10, 2019. (Doc. No. 136.)

                                                 4
     ORDERED that Plaintiff’s “Motion for Appointment of Counsel” (Doc. No. 200) is

DENIED.

     Dated this 14th day of April, 2020.




                                           5
